            Case 2:19-mc-00217-MCE-EFB Document 6 Filed 05/21/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                         2:19-MC-00217-MCE-EFB
11                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
12          v.                                         FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
13   APPROXIMATELY $15,000.00 IN                       ALLEGING FORFEITURE
     U.S. CURRENCY,
14
                    Defendant.
15

16          It is hereby stipulated by and between the United States of America and potential claimant Ronald
17 Garvin (“claimant”), by and through their respective counsel, as follows:

18          1.      On or about August 27, 2019, claimant filed a claim in the administrative forfeiture
19 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $15,000.00 in U.S.

20 Currency (hereafter “defendant currency”), which was seized on June 6, 2019.

21          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
22 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

23 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

24 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

25          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
26 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

27 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

28 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the
                                                        1
29                                                                           Stipulation and Order to Extend Time

30
           Case 2:19-mc-00217-MCE-EFB Document 6 Filed 05/21/20 Page 2 of 2



 1 parties. That deadline was November 25, 2019.

 2          4.      By Stipulation and Order filed January 6, 2020, the parties stipulated to extend to

 3 February 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 4 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 5 subject to forfeiture.

 6          5.      By Stipulation and Order filed February 21, 2020, the parties stipulated to extend to May

 7 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 8 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
 9 forfeiture.

10          6.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

11 August 19, 2020, the time in which the United States is required to file a civil complaint for forfeiture

12 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

13 subject to forfeiture.

14          7.      Accordingly, the parties agree that the deadline by which the United States shall be

15 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

16 alleging that the defendant currency is subject to forfeiture shall be extended to August 19, 2020.

17 Dated: 5/15/2020                                       McGREGOR W. SCOTT
                                                          United States Attorney
18
                                                   By:    /s/ Kevin C. Khasigian
19                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
20
     Dated: 5/15/2020                                     /s/ Mark J. Reichel
21                                                        MARK J. REICHEL
                                                          Attorney for potential claimant
22                                                        Ronald Garvin
                                                          (Signature authorized by email)
23
            IT IS SO ORDERED.
24
     Dated: May 21, 2020
25

26

27

28
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
